DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 6/9/2020.  Claim 4 is canceled.  Accordingly, claims 1-3, 5 and 6 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Expansion device in at least claims 1, 3 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
An expansion device appears to be described as an expansion valve in 0010 of the specifications;
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US2017/0336116), Pham (US9803902) and Butorac et al. (US2010/0024455) in view of Taki (JP2014190554A).


Regarding Claim 1, Fukui teaches a refrigeration cycle apparatus [fig 1] comprising: 
a refrigerant circuit including a compressor [1], a condenser [3], a pressure-reducing device [5], and an evaporator [7; 0026; 0031; fig 1] ; and 
a controller [30] configured to control the refrigerant circuit [0028; 0043]; wherein refrigerant circulating through the refrigerant circuit is refrigerant containing propane or propylene [0020]; and 
the evaporator has a heat transfer pipe [implicit] in which refrigerant flows [0025], a refrigerant port temperature sensor [207] for detecting temperature of refrigerant is provided at an entrance port of the evaporator [0026], an inner temperature sensor [207] for detecting temperature of refrigerant is provided in the heat transfer pipe of the evaporator [0027].  
Fukui does not teach a) in the evaporator, a length of the heat transfer pipe between the entrance port of the evaporator and the inner temperature sensor is greater than or equal to 66% of a length of the heat transfer pipe between the entrance port of the evaporator and an exit port of the evaporator, and less than or equal to 88% of the length of the heat transfer pipe between the entrance port and the exit port, b) the controller sets a degree of superheat of refrigerant at an entrance port of the compressor to be a value greater than or equal to 10 degrees, and c) the controller controls the refrigerant circuit so that the temperature of refrigerant detected by the inner temperature sensor is higher than the temperature of refrigerant detected by the refrigerant port temperature sensor.
As per point a), Pham teaches a refrigeration system [fig 1] having a heat exchanger [18; fig 1] in the heat exchanger, a length of a heat transfer pipe between an entrance port [50] of the heat exchanger and an inner temperature sensor [62] is greater than or equal to 66% of a length of the heat transfer pipe between the entrance port of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Fukui to have in the evaporator, a length of the heat transfer pipe between the entrance port of the evaporator and the inner temperature sensor is greater than or equal to 66% of a length of the heat transfer pipe between the entrance port of the evaporator and an exit port of the evaporator, and less than or equal to 88% of the length of the heat transfer pipe between the entrance port and the exit port in view of the teachings of Pham in order to detect a temperature of refrigerant circulating in the evaporator.
As per point b), Butorac teaches a refrigeration system [fig 1] having a controller [110; 0052] the controller sets a degree of superheat of refrigerant at an entrance port of a compressor [101] to be a value greater than or equal to 10 degrees [0052; 0053].  Butorac teaches that it is known in the field of endeavor of refrigeration to set a degree of superheat at an inlet of a compressor and adjust the superheat heat at an evaporator accordingly and thereby increase the efficiency of the system [0061; 0062]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Fukui to have wherein the controller sets a degree of superheat of refrigerant at an entrance port of the compressor to be a value greater than or equal to 10 degrees in view of the teachings of Butorac in order to increase the efficiency of the system.
As per point c), Taki teaches an air conditioner [0001] having a control unit [230] the control unit controls the refrigerant circuit so that the temperature of refrigerant 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Fukui to  have the controller control the refrigerant circuit so that the temperature of refrigerant detected by the inner temperature sensor is higher than the temperature of refrigerant detected by the refrigerant port temperature sensor in view of the teachings of Taki in order to prevent pressure rise and avoids compressor damage.

Regarding Claim 2, Fukui, as modified, teaches the invention of Claim 1 above and Butorac teaches wherein the controller set the degree of superheat of refrigerant at the entrance port of the compressor to be a value greater than or equal to 15.4 degrees and less than or equal to 20.6 degrees [0052; 0053; See also claim 1 for detailed discussion].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US2017/0336116), Pham (US9803902), Butorac et al. (US2010/0024455) and Taki (JP2014190554A) as applied to claim 1 above, and further in view of Miya (JP2000329415A).

Regarding Claim 3, Fukui, as modified, teaches the invention of Claim 1 above but does not teach wherein the controller starts an operation of the refrigerant circuit in a state where an opening degree of the pressure-reducing device is smaller than an opening degree of the pressure- reducing device in a full open state.

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Fukui to  have wherein the controller starts an operation of the refrigerant circuit in a state where an opening degree of the pressure-reducing device is smaller than an opening degree of the pressure- reducing device in a full open state in view of the teachings of Miya in order to prevent liquid back to the compressor and avoid compressor damage.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US2017/0336116), Pham (US9803902), Butorac et al. (US2010/0024455) and Taki (JP2014190554A) as applied to claim 1 above, and further in view of Park et al. (US2015/0257627).

Regarding Claim 5, Fukui, as modified, teaches the invention of Claim1 above but does not teach wherein each of the condenser and the evaporator has a heat transfer pipe in which refrigerant flows, an inner diameter of the heat transfer pipe of each of the condenser and the evaporator is less than or equal to 5 mm.
However, Park teaches a drying apparatus having a heat pump unit [0059; fig 4] where each of a condenser [122] and an evaporator [121] has a heat transfer pipe 'not shown' in which refrigerant flows, an inner diameter of the heat transfer pipe of each of 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Fukui to  have wherein each of the condenser and the evaporator has a heat transfer pipe in which refrigerant flows, an inner diameter of the heat transfer pipe of each of the condenser and the evaporator is less than or equal to 5 mm in view of the teachings of Park in order to have pipes properly sized for a rated cooling capacity and thereby improve the system.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US2017/0336116), Pham (US9803902), Butorac et al. (US2010/0024455) and Taki (JP2014190554A) as applied to claim 1 above, and further in view of Fujitaka et al. (US2001/0037649).

Regarding Claim 6, Fukui, as modified, teaches the invention of Claim 1 above but does not teach wherein each of the condenser and the evaporator is connected to the compressor via a gas-side refrigerant path, each of the condenser and the evaporator is connected to the pressure-reducing device via a liquid-side refrigerant path, an inner diameter of the gas-side refrigerant path is greater than or equal to 7.92 mm and less than or equal to 14.28 mm, an inner diameter of the liquid-side refrigerant path is greater than or equal to 4.75 mm and less than or equal to 11.1 mm, and a length of each of the gas-side refrigerant path and the liquid-side refrigerant path is less than or equal to 5 m.

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Fukui to  have wherein each of the condenser and the evaporator is connected to the compressor via a gas-side refrigerant path, each of the condenser and the evaporator is connected to the pressure-reducing device via a liquid-side refrigerant path, an inner diameter of the gas-side refrigerant path is greater than or equal to 7.92 mm and less than or equal to 14.28 mm, an inner diameter of the liquid-side refrigerant path is greater than or equal to 4.75 mm and less than or equal to 11.1 mm in view of the teachings of Kita in order to  correlate pipe size with refrigerant amount in order to achieve a desired capacity and thereby improve the system.
Additionally, Fujitaka teaches where a length of the gas-side refrigerant path is 9 m and the length of the liquid-side refrigerant path is 8 m [0073] and it is known that tube length is a parameter in determining refrigerant amount. Thus, the tube length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is refrigerant amount.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763